UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7834


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DERICK FALLIN, a/k/a Black,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:11-cr-00353-RDB-1)


Submitted: August 31, 2020                                   Decided: September 8, 2020


Before GREGORY, Chief Judge, WILKINSON, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derick Fallin, Appellant Pro Se. Jonathan Scott Tseui, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Derick Fallin appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2)

motion to reduce his sentence under Amendment 782 to the Guidelines. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. United States v. Fallin, No. 1:11-cr-00353-RDB-1 (D. Md. Nov. 15,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2